In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 13-2857
PRESSE D. MATHEWS, JR.,
                                                 Petitioner-Appellant,

                                   v.

RICARDO RIOS,
Warden,
                                                Respondent-Appellee.
                      ____________________

       Appeal from the United States District Court
              for the Central District of Illinois.
     No. 1:11-cv-01245-JBM — Joe Billy McDade, Judge.
                    ____________________

    SUBMITTED APRIL 21, 2014 * — DECIDED AUGUST 11, 2014
                  ____________________

    Before EASTERBROOK, RIPPLE, and ROVNER, Circuit Judges.




* After examining the briefs and record, we have concluded that oral ar-
gument is unnecessary. Thus, the appeal is submitted on the briefs and
record. See Fed. R. App. P. 34(a)(2)(C).
2                                                     No. 13-2857

    PER CURIAM. Presse D. Mathews, Jr., is in federal custody
following his conviction for possession of a firearm by a fel-
on. See 18 U.S.C. § 922(g)(1). He was sentenced to 180
months’ imprisonment under the Armed Career Criminal
Act (“ACCA”), see 18 U.S.C. § 924(e). One of the predicate
state felony convictions upon which the district court relied
was a federal conviction under Illinois’s felon-in-possession
statute, 720 ILCS 5/24-1.1. We affirmed his conviction and
sentence on direct appeal. We decided that the district court
had construed correctly the Illinois statute and that
Mr. Mathews had been convicted in state court of being a
felon in possession of a knife with the intent to harm a spe-
cific person. United States v. Mathews, 453 F.3d 830, 834–37
(7th Cir. 2006).
     Mr. Mathews then brought a collateral attack on his sen-
tence under 28 U.S.C. § 2255. See Mathews v. United States,
550 F. Supp. 2d 842 (C.D. Ill. 2007). He argued once again
that the sentencing court had misconstrued the text of the
Illinois statute. Id. at 844. The district court held that this is-
sue had been decided by this court and therefore was not
open to further review. Id. at 845. Both the district court and
this court denied certificates of appealability. The district
court also denied a successive § 2255 motion, which was not
appealed.
     Mr. Mathews then filed this petition for a writ of habeas
corpus. See 28 U.S.C. § 2241. Although he cited Begay v. Unit-
ed States, 553 U.S. 137 (2008), he argued, once again, that,
under a proper construction of the Illinois statute, his prior
Illinois conviction for unlawful possession of a weapon by a
felon was not a conviction for a “violent felony.” In support
of that view, he made essentially the same arguments that he
No. 13-2857                                                    3

had made previously and that we had rejected on direct ap-
peal and upon our denial of the certificate of appealability.
The district court nevertheless determined that Mr. Mathews
could proceed under § 2241 and held that, under Begay, a
felon’s possession of a knife with the intent to harm a person
was a violent felony under the ACCA. On this basis, the dis-
trict court denied Mr. Mathews’s petition.
     After examination of the entire record, we must conclude
that Mr. Mathews’s petition is blocked by 28 U.S.C.
§ 2255(e), which restricts a prisoner from applying for habe-
as review where a prisoner’s § 2255 motion already has been
denied and that motion was not “inadequate or ineffective to
test the legality of his detention.” In the district court and in
this court, Mr. Mathews does not argue, even in the alterna-
tive, that, under Begay, a felon’s possession of a knife with
the intent to injure a person does not constitute a crime of
violence under the ACCA. Indeed, in his reply brief in this
court, he specifically denies making such an argument. Ra-
ther, he seeks relief solely on the ground that, in our earlier
encounters with this case, we misconstrued the text of the
Illinois statute—the same argument that he made to the ini-
tial sentencing court, to this court on appeal and to the dis-
trict court in his motion for relief under § 2255. We decided
this issue squarely on direct appeal. His citation to Begay is
simply artful pleading. Nothing in that decision in any way
implicates any aspect of this court’s earlier analysis of Illi-
nois law.
4                                                   No. 13-2857

     Because Mr. Mathews’s petition was blocked by 28
U.S.C. 2255(e), we affirm the district court’s denial of his pe-
tition.


                                                   AFFIRMED
                                 NO COSTS IN THIS COURT